DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 5,219,713 (Robinson).
Robinson, in col 1, in col 2, and col 3, discloses the fabrication of a device that includes forming a multilayer stack, wherein the first layer is formed over a substrate , wherein the first layer can be a polymer, the second layer (claimed supporting layer) formed atop the first layer is a polymer, and the formation of a photoresist layer (positive) that is then subjected to exposure and development (positive resist is developed by an alkali development, the exposed portions are developed away), and Robinson, in col 4, lines 4-24, discloses that the exposure and development (patterning) of the photoresist and underlying polymer layers results in a undercut in the supporting layer underlying the photoresist, and that the supporting layer is overcut by the first layer (atop the surface of the substrate) as disclosed in figure 4, and the edges of the top resist layer pattern (19’) and underlying first layer pattern (pad) are aligned (claims 1-2, 7-9).  Robinson teaches the same claimed polymer as the underlying layers and will inherently and necessarily be sensitive to electron beam irradiation (claims 3, and 10).  Robinson, in col 2, lines 66-68, and in figure 3, discloses the initial formation of a methacrylic derivative (PMMA) formed on the surface of the substrate (claims 4-6).  Robinson, in col 2, lines 28-30, discloses that the second layer atop the first layer is PMGI layer coated over the initially formed polymer layer (claim 11).  Robinson, in col 4, lines 4-11, discloses the formation of the PMMA layer (second polymer, derivative of methacrylic acid) over the already formed polymer layer (claims 12-14).  Robinson teaches the same claimed substrate and multilayer stack as that claimed, and will inherently and necessarily be usable as a quantum information processing device (claim 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 5,219,713 (Robinson) in view of Japanese patent Publication No. 63-78531 (hereinafter referred to as JP’531).
Robinson is discussed in paragraph no. 3, above.
The difference between the claims and Robinson is that Robinson does not disclose that the patterning is via a plasma ashing (claim 15).
JP ‘531, discloses in the abstract that plasma ashing of the resist layer is performed during the patterning process.
Therefore, it would be obvious to a skilled artisan to modify Robinson by performing a plasma ashing process as taught by JP’531 because JP’531 in the abstract, discloses that using a plasma ashing process enables the formation of a uniform surface on the developed resist pattern.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 5,219,713 (Robinson) in view of U. S. Patent No. 5,888,901(Grivna).
Robinson is discussed in paragraph no. 3, above.
Robinson, in col 1, lines 8-10, discloses that the patterned surface is metallized and in col 2, lines 24-25, discloses that the substrate is a semiconductor substrate.
The difference between the claim and Robinson is that Robinson does not disclose that the substrate comprises an aluminum layer on a silicon substrate (claim 17).
Grivna, in col 2, lines 14-18, discloses that the semiconductor substrate is silicon with a layer of conductive material such as aluminum atop the semiconductor substrate.
Therefore, it would be obvious to a skilled artisan to modify Robinson by using the silicon substrate as taught by Grivna because Robinson teaches the use of a semiconductor material as the substrate and Grivna teaches that typical semiconductor material is silicon, that has aluminum conductive layers formed atop its surface for interconnect formation, and Robinson teaches metallization and does not limit the metal composition formed on the substrate surface, and Grivna, in col 1, lines 8-10, discloses that semiconductor devices include layers of metallization.
Response to Arguments
Applicant's arguments filed April 22, 2022, have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections made in the previous office action are maintained.  With respect to applicant’s arguments that Robinson does not teach a first layer that is a first polymeric material, and a supporting layer formed on the first layer that is a second polymeric material and claimed patterning process using a photoresist layer formed on the supporting layer and that the figures 3-4 disclose a first layer 21/23 conductor and not a polymer, Robinson discloses in col 2, lines 38-67, after the initial removal of the photoresist 13, the PMG1 multilayers (multilayer mandrels/patterns, reference 15) are reflowed i.e., still present on the substrate (portions underlying the initial photoresist pattern 13, were not removed) and constitutes the claimed first layer (first polymeric material), and then spin coats the PMG1 patterns with PMMA layer (second polymeric material, the claimed supporting layer) referenced to as top portion 17, after which, Robinson, in col 3, lines 5-32, discloses the formation of photoresist layer that is then lithographically exposed and developed to form a photoresist pattern that undercuts the underlying PMMA layer (top portion 17 is undercut as disclosed in figure 4) , and the PMMA layer portion 17, that overlies the previously remained 15 is overcut.  Robinson teaches the same claimed first layer and supporting layer and the claimed photoresist layer that is used to pattern the underlying polymeric multilayers.  Neither Grivna nor JP ‘531 is relied upon to disclose the limitation of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 16, 2022.